Citation Nr: 1134468	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-31 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lower back disability.

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for a left knee disability. 

4.  Entitlement to service connection for a right hip disability. 

5.  Entitlement to service connection for hemorrhoids. 

6.  Entitlement to service connection for hepatitis C. 

7.  Entitlement to service connection for hypertension.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to December 1975 and from July 1976 to April 1984.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2006 rating decision. 

The issue of entitlement to a rating in excess of 10 percent for a lower back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not relate either the onset of, or the cause of, a right knee disability, a left knee disability, a right hip disability, hemorrhoids, hepatitis C, or hypertension to the Veteran's military service. 





CONCLUSIONS OF LAW

1.  Criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  Criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  Criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 


Bilateral Knee Claim 

The Veteran has filed a claim for service connection for bilateral knee problems.  After reviewing the evidence of record, the Board finds that the evidence is insufficient to grant service connection for a disability of either knee.

The Veteran's service treatment records do not show that the Veteran ever complained of, or was otherwise treated for, any knee problems while in service.  On a medical history survey completed in conjunction with his separation physical the Veteran indicated that he did not know whether he had a knee disability; but the separation physical in March 1984 affirmatively found the Veteran's lower extremities to be normal.  It is noted that the Veteran's lower extremities were similarly found to be normal at periodic physicals in 1975, 1978, and 1983.

Following service, there is no indication of any knee problems for a number of years; and a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the passage of time without complaint of knee problems is in fact taken as evidence against the Veteran's claim, as the Veteran's knees were found to be normal at separation and there is simply no evidence for a number of years thereafter of any actual knee impairment.  

As noted, the Veteran separated from military service in 1984.  In a March 1991 statement, the Veteran indicated that his right knee had been drained twice since he was incarcerated.  He reported that the doctor at the prison did not know what was causing the swelling.  In September 2005, the Veteran wrote that his health had deteriorated over the years, indicating that his knees hurt constantly and that his right knee was swollen with fluid in it.  In October 2005, the Veteran again reported having had his right knee drained twice while in a correctional facility.  He also stated that he had constant left knee pain.  

Once again, in order to establish service connection for the claimed disorder, there must be (1) competent evidence of a current disability; (2) competent evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253   (1999).  As such, generally, and in this case, the mere showing of a current disability is insufficient to establish service connection.  Rather, there must be some evidence that shows that the current disability was either caused or aggravated by military service. 

Treatment records confirming the presence of a knee disability have been received from the Alabama Department of Corrections.  For example, in 2009 the Veteran was seen for right knee pain, and he was diagnosed with osteoarthritis in the right knee.  However, it was noted in that record that the Veteran linked his knee problems to an old 1990s injury.  As such, these records fail to associate a current knee disability with the Veteran's time in military service.  

While the Veteran may have a current knee disability, the fact remains that no evidence has been submitted that in any way relates such a disability to his military service.  The Board has reviewed the Veteran's statements closely, but he simply does not even assert such a connection, or explain why he believes a knee disability is related to service, beyond filing for service connection.  

Without any evidence suggesting a link between a current knee disability and the Veteran's military service, the criteria for service connection for either a left or right knee disability simply have not been met.  Accordingly, the Veteran's claim for service connection for bilateral knee disability is denied.

Right hip disability 

In October 2005, the Veteran indicated that he was having constant pain in his right hip.  However, he has not submitted any evidence linking a current right hip disability to his military service or otherwise to a service connected disability.  Likewise, the Veteran has not offered any explanation as to why he believes his right hip problems were caused by his military service.

Service treatment records were reviewed, but there is no indication that the Veteran received treatment for any hip problems while in service.  Moreover, at the Veteran's separation physical in 1984, and on physicals in 1975, 1978 and 1983, there was no indication of any right hip problems.

Following service, no evidence of any right hip problem was shown for a number of years, which is taken as evidence against service connection in this case.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

While the Veteran may have a right hip disability currently, no evidence has been submitted to suggest that such a hip disability began during military service, was otherwise caused by military service, or was aggravated by a service connected disability.  Therefore, the criteria for service connection have simply not been met, and the Veteran's claim is accordingly denied.

Hemorrhoids 

The Veteran is also seeking service connection for hemorrhoids.  However, while it is not disputed that the Veteran currently has hemorrhoids, there is no indication that the hemorrhoids either began during or were otherwise caused by the Veteran's military service. 

Service treatment records are negative for any complaints of, or treatment for, hemorrhoids, and physicals in 1975, 1978, 1983, and 1984 all specifically found no hemorrhoids to be present.

Furthermore, post-service treatment records do not show the presence of hemorrhoids for a number of years following service.  In 1989, the Veteran was hospitalized with crack cocaine use, but again no hemorrhoids were noted in the hospitalization report which listed the Veteran's current medical problems.

The first notation of hemorrhoids was a VA treatment record from February 1991, more than five years after the Veteran separated from service when hemorrhoids were listed as one of the Veteran's problems.  In a March 1991 statement, the Veteran indicated that he was treated for hemorrhoids in February 1991.  

In September 2005, the Veteran wrote that his health had deteriorated over the years, and he indicated that he had hemorrhoids that would bleed occasionally.  However, the Veteran has not provided any explanation for why he believes that hemorrhoids which were affirmatively shown not to be present at separation, and for which he received no treatment for in service, were otherwise caused by his military service.

A review of the Veteran's claims file uncovers no evidence that his hemorrhoids began in service, and in fact service treatment records specifically found that the Veteran did not have hemorrhoids at separation.  Sometime after service, the Veteran clearly developed hemorrhoids, but no medical opinion has been submitted even suggesting that the Veteran's hemorrhoids might have been caused by the Veteran's military service.  As such, the criteria for service connection have not been met, and the Veteran's claim is denied.
 
Hepatitis C 

In September 2005, the Veteran wrote that he had been diagnosed with hepatitis C; and the medical evidence, such as a January 2006 letter from a nurse a the Alabama State Correctional Facility, confirms that the Veteran does in fact have hepatitis C.  The question thus becomes whether the Veteran contracted hepatitis C during his military service.  No evidence has been presented to suggest that the Veteran's hepatitis C either began during or was otherwise caused by his military service.

Following the receipt of the Veteran's claim, he was sent a letter asking him to identify any risk factors he might have had for contracting hepatitis C.  These risk factors included, organ transplant or blood transfusions prior to 1992, hemodialysis, exposure to blood, intravenous drug use or intranasal cocaine use, high risk sexual activity, and/or other direct percutaneous exposure to blood such as by tattooing or body piercing etc.  

The Veteran has not provided VA with any indication of risk factors he might have been exposed to in service, and the fact remains that the evidence clearly demonstrates that the Veteran engaged in intravenous drug use following service.  It is noted on a number of occasions in the Veteran's claims file that the Veteran began using drugs including crack cocaine in the mid to late 1980s.  For example, in an October 2001 VA treatment record, it was noted that the Veteran used intravenous drugs in 1986/87.

In his November 2006 notice of disagreement, the Veteran indicated that he was diagnosed with hepatitis C in 2005.

As such, the evidence establishes that the Veteran was diagnosed with hepatitis C nearly 20 years after separating from service; and during the 20 years following service, the Veteran's engaged in behavior that is well-known as a strong risk factor for contracting hepatitis C.

The Veteran has not provided any reason to suspect that he contracted hepatitis C during service, and he even acknowledged in his November 2006 notice of disagreement that he did not know when he had contracted it.

As such, the evidence simply does not connect the Veteran's hepatitis C to his military service, and therefore the criteria for service connection have not been met.  Accordingly, the Veteran's claim is denied. 

Hypertension

The Veteran has filed a claim seeking service connection for hypertension, indicating in September 2005 that he had been having difficulty controlling his high blood pressure.  The evidence confirms that the Veteran has hypertension.  For example, in January 2006, a nurse a the Alabama State Correctional Facility confirmed that the Veteran had hypertension.  However, no evidence has been presented linking the Veteran's hypertension to his military service or to his service connected lower back disability. 

On his medical history survey completed in conjunction with his separation physical, the Veteran denied ever having high blood pressure.  Blood pressure testing at the Veteran's separation physical in March 1984 was 110/74.  Additionally, at periodic physicals during service the Veteran did not demonstrate hypertensive blood pressure levels.  Moreover, a review of the Veteran's service treatment records does not show that the Veteran was diagnosed with hypertension in service.

It is unclear when exactly the Veteran was diagnosed with hypertension, but the fact remains that it was years after service and hypertension was not shown by blood pressure testing at separation.  Moreover, the Veteran has not provided any indication as to why he believes that his hypertension should be service connected.  In fact, in his November 2006 notice of disagreement, the Veteran indicated that hypertension ran in his family.

As such, while the Veteran clearly has hypertension, the evidence does not link it to his military service, and therefore the criteria for service connection have not been met.  Accordingly, the Veteran's claim for service connection for hypertension is denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letters dated in October 2005 and March 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The March 2006 letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained, as have treatment records from the Alabama Department of Corrections.  Additionally, the Veteran was scheduled for a hearing before the Board in May 2011, but he failed to report.  

While no VA examinations were provided, no evidence has be obtained to suggest that any of the conditions for which the Veteran is seeking service connection are in anyway associated with his time in military service, and therefore, no duty to provide an examination has been triggered.

As such, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for a right knee disability is denied. 

Service connection for a left knee disability is denied. 

Service connection for a right hip disability is denied. 

Service connection for hemorrhoids is denied. 

Service connection for hepatitis C is denied. 

Service connection for hypertension is denied.


REMAND

As an initial matter, the Board notes that the Veteran is incarcerated.  Apparently, owing to that he has been unable to attend a number of VA examinations that have been scheduled.  In March 2010, the Veteran wrote a letter indicating that he was now incarcerated in work release status and that the captain of the Decatur Work Release Program in which he was enrolled had assured him that he would be able to attend an examination.

Given the Veteran's change in circumstances, his professed desire to have an examination, and his apparent newfound ability to actually attend a VA examination, the Board concludes that one more attempt should be made to provide the Veteran with a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination at the VA medical facility closest to the Decatur Work Release Program to determine the current nature and severity of his service connected lower back disability.  The Veteran's claims file should be provided to the examiner and a complete rationale should be provided for any opinion expressed.  The examiner should:

a) determine the range of motion in the Veteran's lower back and should comment on any functional limitation caused by repetitive motion; addressing whether any flare-ups are present, and to the extent possible, indicating how they impact the Veteran's functionality, if at all.  If such an opinion cannot be expressed without resorting to speculation, the examiner should explain why that is so.

b) determine whether the Veteran's lower back disability causes muscle spasm or guarding that is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

c) indicate whether, and if so how often, any bed rest has been prescribed to treat incapacitating episodes of any intervertebral disc syndrome as may be present, and related to the service connected lumbosacral spine arthritis. 

d) determine whether any neurologic impairment is caused by the Veteran's service connected lower back disability.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


